Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2019

                                      No. 04-18-00575-CV

                                  Charles Victor WILLIAMS,
                                           Appellant

                                                v.

                                      Scott STILES, et al.,
                                            Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
         By prior orders, we struck both appellant’s original brief and his amended brief from our
record because the briefs failed to comply with the Texas Rules of Appellate Procedure. On July
12, 2019, appellant filed a second amended brief, which we accepted as filed. On September 16,
2019, appellees filed their brief in response to appellant’s second amended brief, and appellant
filed a third amended brief. Because we have already accepted appellant’s second amended brief
and because appellant has not provided sufficient justification for us to accept his third amended
brief, it is ORDERED that appellant’s third amended brief filed on September 16, 2019, is
STRICKEN from our record.

        In addition, on September 13, 2019, appellant filed a motion for extension. The motion
violates rule 9.9 of the Texas Rules of Appellate Procedure in that it contains the name of a
person who was a minor when the underlying suit was filed. See TEX. R. APP. P. 9.9(a)(3). It is
therefore ORDERED that the motion filed by the appellant on September 13, 2019, is
STRICKEN from our record.

                                                              PER CURIAM
       It is so ORDERED on September 30, 2019.


       ATTESTED TO: _______________________
                    Luz Estrada
                    Chief Deputy Clerk